Citation Nr: 0411157	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  96-20518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of dengue fever.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


REMAND

The veteran served on active duty from August 1943 to December 
1945.  

This case came to the Board of Veterans' Appeals (Board) from a 
November 1995 RO decision which denied an application to reopen a 
previously denied claim for service connection for residuals of 
dengue fever.  In a March 1998 decision, the Board reopened and 
remanded the claim to the RO.  In an April 2000 decision, the 
Board denied the merits of the claim for service connection for 
residuals of dengue fever.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In January 2001, 
the VA Secretary filed a motion with the Court requesting that the 
Board decision be vacated and remanded; and a February 2001 Court 
order granted the motion.  In September 2001, the Board remanded 
the case to the RO for further action.

The case was subsequently returned to the Board, and beginning in 
March 2003 the Board directly undertook development of the 
evidence on this issue, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  The development, consisting of an October 
2003 examination for the VA, was completed.  However, the Board 
development regulation was recently invalidated by a court 
decision, Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light of this, the 
case must be returned to the RO for further action.

Accordingly, the case is remanded for the following: 

After assuring that there has been compliance with the notice and 
duty to assist provisions of the law, the RO should readjudicate 
the claim for service connection for residuals of dengue fever, 
taking into account all evidence received since the last 
supplemental statement of the case.  If the claim is denied, the 
RO should issue a supplemental statement of the case to the 
veteran and his representative, and they should be given an 
opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



